Being unable to agree with the majority's disposition of appellants' first assignment of error, I respectfully dissent.
Pursuant to R.C. 153.69, each agency planning to contract for professional design services is to evaluate the statements of qualifications of the professional design firms currently on file, together with those submitted by other professional design firms specifically regarding the planned project; the agency is to hold discussions with the individual firms to explore further the firm's statements of qualifications, the scope and nature of the services the firm would provide and the various technical approaches the firm may take toward the project. Pursuant to R.C. 153.65(D), "qualifications" means competence of the professional design firm as set forth in R.C. 153.65(D)(1), the ability of the firm in terms of its work and availability of qualified personnel, equipment, and facilities as set forth in *Page 609 
R.C.153.65(D)(2), past performance of the firm as set forth in R.C.153.65(D)(3), and other similar factors.
Following the evaluation required under R.C. 153.69, the agency is to select and rank no fewer than three firms it considers to be the most qualified to provide the required professional services; and it is to negotiate a contract with the firm ranked most qualified for the required services. In the event the agency is unable to negotiate a contract pursuant to R.C. 153.69(B) through (D), the agency is to select and rank additional firms, based on their qualifications; negotiations are to continue with the firm selected and ranked until a contract is negotiated.
The foregoing statutes require that, based on an evaluation of qualifications as defined in R.C. 153.65, the agency select and rank the most qualified firms. "To rank" is defined as "to determine the relative position or merit of." Webster's Third New International Dictionary (1966) 1881. The clear intent of R.C. 153.69, then, is to determine the relative merits of the various firms and to "negotiate a contract with the firm ranked most qualified to perform the required services." (Emphasis added.) R.C. 153.69(B). The statute does not contemplate nor allow the agency to rank more than one firm as the most qualified; nor does it contemplate or allow competitive bidding to replace the agency's required duty of ranking the firms and selecting the most qualified firm.
By contrast, although the rules in question state that the agency is to select and rank the firms, the rules allow the agency to abdicate its responsibility to rank the firms, instead relegating that duty to the competitive bidding process. Indeed, as the trial court noted, the agencies involved "admittedly expect ties to be the norm rather than the exception." Hence, rather than simply provide a tie-breaking mechanism for a situation not contemplated by the statute, the rules legislate in direct contradiction of the relevant statutes. Accordingly, under Carroll v. Dept. of Adm. Serv. (1983), 10 Ohio App.3d 108, 10 OBR 132, 460 N.E.2d 704, the rules are more than "an administrative means for the accomplishment of the legislative end," and they must be declared facially invalid.
Indeed, the present case illustrates the inherent danger in allowing administrative rules to legislate beyond statutory parameters. The Ohio General Assembly passed R.C. 153.65 etseq. to provide a means for selecting professional firms under the designated circumstances. If the executive branch wanted to change those statutes legislatively, it would require the affirmative action of both chambers of the General Assembly. By contrast, the present rules were promulgated first as emergency provisions under Executive Order, and ultimately as permanent rules. However, after a public hearing, the Joint Committee on Agency Rule Review recommended that the rules not be approved, and that the General Assembly adopt a current resolution invalidating the rules. While one *Page 610 
chamber of the General Assembly so voted, the other chamber refused to vote on the resolution. The resolution thus failed and the rules remain in effect. As a result, the executive branch has been able to accomplish through administrative rules that which the General Assembly chose not to enact.
While the intent of the executive branch in inserting competitive bidding into the process may have merit, the General Assembly decided, for whatever reason, to provide other means for selecting the firms to contract with agencies under the statute. The administrative rules may not change that process. Inasmuch as these rules do precisely that, they are invalid. Accordingly, I would sustain appellants' first assignment of error, reverse the judgment of the trial court, and remand with instructions to enter judgment in favor of appellants.